Citation Nr: 0620945	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post reconstructive surgery of the right shoulder.

2.  Entitlement to service connection for a lower back 
condition.


INTRODUCTION

The veteran had active military service from November 1973 to 
November 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 20 percent 
rating for right shoulder disability, effective December 1, 
2003,  but denied service connection for a lower back 
condition.  The veteran filed a notice of disagreement in 
January 2005, the RO issued a statement of the case in August 
2005, and the veteran filed a substantive appeal, via a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in October 
2005.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

On his October 2005 VA Form 9, the veteran checked a box 
indicating that he desired a Board hearing in Washington, DC.  
The requested hearing was scheduled for February 2006; 
however, in correspondence received by the Board two days 
prior to the hearing (but not associated with the claims file 
until months later), the veteran requested that the hearing 
be rescheduled, due to an unexpected job change and permanent 
relocation from North Carolina.  The veteran also requested 
that the hearing be changed from one in Washington, DC, to 
one at a local VA office that services the Huntsville 
(Alabama) area.  In correspondence received by the Board in 
May 2006, the appellant reiterated his requests, and 
furnished to the Board his new address in Alabama.

Under these circumstances, the undersigned finds that the 
veteran has shown good cause for his failure to request a new 
hearing date within the time period prescribed in 38 C.F.R. 
§ 20.702(c) (2005), and that appropriate action to 
accommodate the veteran's hearing request should be 
undertaken.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should transfer the veteran's 
claims file to the RO in Montgomery, 
Alabama.

2.  The Montgomery RO should schedule the 
veteran for a Board hearing at the RO in 
accordance with his May 2006 request.  
The RO should notify the veteran of the 
date and time of the hearing at his new 
address of record, in accordance with 38 
C.F.R. § 20.704(b) (2005).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

